Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Examiner’s Note
The examiner is amenable to an interview regarding the instant application. 

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final and final rejections.

Applicant’s arguments, see page 10, filed 6/13/2022, with respect to 35 U.S.C 112(b) for claims 1 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 5/16/2022 has been withdrawn because the claims were amended. 

Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments for 35 U.S.C 103 being traversed over Riemeier and Pluss, the applicant essentially argues that these are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the use of “An apparatus for orienting and positioning a workpiece relative to a laser beam of a laser processing machine that laser machines the workpiece” in the preamble is an intended use of the apparatus of the instant application.  It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates,  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94.  Therefore, the prior art of Riemeier and Pluss are respectfully considered applicable prior art that reads on the apparatus of the instant application.  It is further interpreted by the examiner that the instant application is a mere rearrangement of parts over Riemeier and Pluss and the examiner is adding US20140054275A1 Nakamae to the rejections to further clarify the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160114378A1 Riemeier (hereinafter “Riemeier”) in view of US 20170113304 A1 PLUSS (hereinafter “PLUSS”) in view of US20140054275A1 Nakamae (hereinafter “Nakamae”). 
Regarding claim 1, Riemeier teaches, except where struck through, An apparatus for orienting and positioning a workpiece (abstract) relative to a laser beam (par. 95 machine vision components 1102 and 1104; fig. 10) of a laser processing machine  the apparatus comprising: an apparatus base (prismatic joints 202), a workpiece locating device (112 manipulators)  which receives the workpiece to be processed and (122 wire; par. 35 receives arch wire), a movement device (fig. 2; fig. 3; fig. 4) having at least three axes (par. 41 teaches prismatic joints 202, 204, and 206) which moves the workpiece locating device relative to the apparatus base (table 220; fig. 2; par. 41), the movement device comprising: a rigid body (fourth element 306), a first carriage disposed on and displaceable along the rigid body, a first rotary drive (revolute joint 208) which generates a torque around an axis of rotation B and drives the rigid body to rotate around the axis of rotation B (fig. 2 revolute joint 210, axis of rotation B) relative to the machine base whereby the rigid body protrudes radially outwards from the axis of rotation B (α; figure 3, par. 41 and par. 42), a first linear drive arranged on the rigid body which generates a linear driving force along an axis Xw of the rigid body running radially to the axis of rotation B and displaces the first carriage (element 308) along the axis Xw (prismatic joint 206 figure 3 displaces the element 308 in a direction radial with respect to fourth element 306 and 308 by moving the entirety of the two and therefore renders the movement disclosed in the instant application obvious) on the rigid body, that laser machines the workpiece.  PLUSS teaches, that laser machines the workpiece.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Riemeier reference, to include that laser machines the workpiece (abstract), as suggested and taught by PLUSS, for the purpose of providing a means to advantageously allow for material removal is done using laser beam pulses (abstract).  Riemeier and PLUSS do not teach and a second rotary drive  arranged on the first carriage, wherein the second rotary drive  generates a torque around an axis of rotation C  differing from the axis of rotation B and drives the workpiece locating device to rotate around the axis of rotation C.  Nakamae teaches, and a second rotary drive  arranged on the first carriage (see fig. 1 below), wherein the second rotary drive  generates a torque around an axis of rotation C  differing from the axis of rotation B and drives the workpiece locating device to rotate around the axis of rotation C (par. 73 to 75; see fig. 1 below, Nakamae accomplishes this task and as such, the structure of the instant application is considered by the examiner as a rearrangement of parts).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Riemeier and PLUSS references, to include and a second rotary drive  arranged on the first carriage, wherein the second rotary drive  generates a torque around an axis of rotation C  differing from the axis of rotation B and drives the workpiece locating device to rotate around the axis of rotation C, as suggested and taught by Nakamae, for the purpose of providing an advantageous way for a relative positional relationship between the focal point of the laser beam in the thickness direction of the cutting tool material W (the vertical direction in FIG. 1) and the cutting tool material 3 can be adjusted by moving the cutting tool material W parallel to the Z-axis direction (par. 75).

    PNG
    media_image1.png
    490
    816
    media_image1.png
    Greyscale


Regarding claim 2, Riemeier teaches, wherein the axis C runs on a plane perpendicular to the axis B (fig. 2 shows the analogous C axis γ running perpendicular to the analogous B axis of rotation B).  

Regarding claim 3, Riemeier teaches, wherein the axis C is parallel to the axis Xw (prismatic joint 206 figure 3 displaces the element 308 in a direction radial with respect to fourth element 306 and 308 by moving the entirety of the two and therefore it is inherent that the objects of Riemeier are capable of being moved into a position where the axis are parallel as is disclosed in the instant application).  

Regarding claim 4, Riemeier teaches, wherein the rigid body takes the form of a lever (the examiner’s interpretation of a lever is interpreted in light of the specification as “The lever can take the form of an elongated arm” and therefore, the fourth element 306 of Riemeier is interpreted to be an elongated, though cylindrical, arm).

Regarding claim 6, Riemeier teaches, wherein the movement device comprises a second linear drive which generates a driving force along a linear axis Z (prismatic joint 206 figure 3 displaces the element 308 in a direction radial with respect to fourth element 306 and 308 and also serves to drive the apparatus in the Z direction as is obvious by the coordinate system disclosed in fig. 3) and moves a second carriage (third linear element 304) along the axis Z relative to the machine base (par. 41 teaches back and forth along the Z direction).  

Regarding claim 7, Riemeier teaches, wherein the movement device comprises a third linear drive (prismatic joint 204) which generates a driving force along a linear axis Y and moves a third carriage (a second linear element 302) along the axis Y relative to the second carriage (par. 41), whereby the axis Y is different from the axis Z (par. 41 and fig. 3).  

Regarding claim 8, Riemeier teaches, wherein the movement device comprises a fourth linear drive (prismatic joint 202 includes an actuator (not shown, conventional)) which generates a driving force along a linear axis X and moves (par. 41) a fourth carriage (linear element 300) along the axis X relative to the third carriage (par. 41 and fig. 3 teach the coordinate system), whereby the axis X is different from the axis Z and from the axis Y (par. 41 and fig. 3).  

Regarding claim 9, Riemeier teaches, wherein the axes X, Y and Z are perpendicular to one another (fig. 2, fig. 3, and fig. 4 teach the coordinate systems in which X, Y, and Z are perpendicular to each other).  

Regarding claim 10, Riemeier discloses the claimed invention except for the rearrangement of wherein the first rotary drive is arranged on the fourth carriage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the coordinate system of Riemeier figures 2, 3, and 4 which would reestablish the mapping of the first to fourth carriages of the instant application to the corresponding prismatic joints and linear drives of Riemeier, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the orientation of the machine of Riemeier for the purpose of providing a means to allow for the directions of the axes Y and Z are defined according to the principle axes Yw and Zw of the wire segment (par. 47). 

Regarding claim 11, Riemeier teaches, wherein the axis B is parallel to one of the axes X, Y or Z (figures 2, 3, and 4 show α parallel in to x and y axis planes).  

Regarding claim 12, Riemeier teaches, wherein the drives of all axes are controlled by CNC (control unit 110, par. 49, par. 63, par. 64, par. 110, par. 172, and fig. 1 teach the apparatus of Riemeier being controlled by computer code which is analogous to being controlled by Computer Numerical Control, AKA CNC). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763